1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTWOINE BEALER,                                )   Case No.: 1:18-cv-01170-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER REGARDING PLAINTIFF’S REQUEST
13          v.                                           FOR A COPY OF THE COURT’S LAST ORDER,
                                                     )   AND DIRECTING THE CLERK OF COURT TO
14                                                   )   SERVE PLAINTIFF A COPY OF THE FINDINGS
     KERN VALLEY STATE PRISON,
                                                     )   AND RECOMMENDATIONS ISSUED ON
15                  Defendant.                       )   DECEMBER 12, 2018
                                                     )
16                                                   )   [ECF No. 13]
                                                     )
17                                                   )
18          Plaintiff Antwoine Bealer is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983.
20          Currently before the Court is Plaintiff’s request for a copy of the Court’s last order issued in
21   this case, filed December 26, 2018. Plaintiff contends that the order “was stolen” by officers.
22          The last order issued in this case was Findings and Recommendations on December 12, 2018,
23   recommending that Plaintiff’s application to proceed in forma pauperis be denied, and Plaintiff be
24   required to pay the $400.00 filing fee within thirty days of the Court’s order adopting the Findings and
25   Recommendations. (ECF No. 12.) Plaintiff was granted thirty days from the date of service of the
26   Findings and Recommendations to file objections, i.e., January 11, 2019. (Id.)
27   ///
28   ///
                                                         1
1             Based on Plaintiff’s contentions and in the interest of justice, the Court will send Plaintiff

2    courtesy copy of the Court’s Findings and Recommendations issued on December 12, 2018, and

3    extend the deadline to file objections. However, Plaintiff is advised that the Clerk of Court does not

4    ordinarily provide free copies of case documents to parties. The Clerk charges $.50 per page for

5    copies of documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be made by the

6    Clerk’s Office at this Court upon written request and prepayment of the copy fees. Nonetheless, the

7    Court will make a one-time exception in this circumstance.

8             Accordingly, it is HEREBY ORDERED that:

9             1.      The Clerk of Court is directed to send Plaintiff a copy of the Findings and

10                     Recommendations issued on December 12, 2018 (ECF No. 12); and

11         2.          Plaintiff may file written objections to the Findings and Recommendations within

12                     thirty (30) days from the date of service.

13
14   IT IS SO ORDERED.

15   Dated:        December 28, 2018
16                                                        UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
